Grant, J.
The issues in this case are the same as those in Lafferty v. People’s Savings Bank, 76 Mich. 35. The defendants in this case are the grantees of Martha Lafferty, the complainant in that suit, and are therefore her privies. After that case was decided, the plaintiff brought this action of ejectment against the defendants, who were in possession. In the present case each relies upon the same conveyances, the same proceedings, and the same facts as were those in the former suit. The issues and facts will be found fully stated in that opinion, and it is unnecessary to restate them now. That suit was planted upon the theory that Martha Lafferty had a good and valid title to the land in controversy, and that the title claimed by the People’s Savings Bank, obtained under a sale authorized by the probate court, was void, and created a cloud upon her title. The title of the bank was there held valid, and Martha Lafferty’s alleged title was held to constitute a cloud upon the title of the bank. The question is therefore res judicata. It is the well-settled rule that courts will not review former decisions made by the same court in the same cause, and on the same • facts. Hickox v. Railway Co., 94 Mich. 237, and authorities there cited.
Judgment affirmed.
The other Justices concurred.